DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: showing where the “plate-like mounting surface” is located.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claims 1, 10, and 17, and at least in part, because claims 1, 10, and 17 recite the limitations: “the intake section having a plurality of air deflectors creating local pockets of elevated pressure in the channeled air stream; and the plate-like mounting surface having apertures adjacent to the air deflectors that, in operation, allow airborne particulate to drop from the channeled air stream”.
See next page→
in combination with all remaining limitations of respective claims 1, 10, and 17, are believed to render said claims 1, 10, and 17, and all claims depending therefrom (claims 2-9, 11-16, and 18-20) allowable over the prior art references of record, taken either alone or in combination.
As discussed in the Patent Board Decision of June 4, 2021, the Board reversed the rejection made in the final Office action of October 1, 2019 on the grounds that Examiner did not “provide reasoning having rational underpinning that explains why” one of ordinary skill in the art to modify the Fukuchi reference with the Gurunathan reference to arrive at the claimed device of claims 1, 10, and 17.  Since the Fukuchi reference and Gurunathan reference are believed to be the closest prior art of record, it is believed that in light of the Patent Board Decision that the instant application is in condition for allowance.
The Office has provided additional references that teach air baffles that are used to direct air and remove particulates from the air. However, it is believed that the additional references will have the same deficiencies as the Gurunathan reference noted by the Patent Board.
Finally, the Office has not identified any double patenting issues.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

See next page→
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN S SUL/Primary Examiner, Art Unit 2835